Citation Nr: 0841164	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling. 


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision by the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Winston-Salem, NC.



FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
moderate occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and not 
higher, for PTSD have been met since the award of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, (5) and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an April 2005 letter issued prior to the 
decision on appeal the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  A March 2006 letter, 
advised the veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  This case was last adjudicated in March 
2007.   

The veteran is challenging the initial evaluation assigned 
following the grant of service connection for PTSD.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, private treatment 
records, VA examination reports, and statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying relevant 
medical evidence and describing the impact his disabilities 
had on his functioning in several statements.  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008), which provides that a rating of 30 percent is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

The veteran was initially denied entitlement to service 
connection for PTSD in June 1999 because the veteran lacked a 
confirmed diagnosis of PTSD.  The veteran filed to reopen a 
claim for PTSD in March 2005.

In April 2005 the veteran submitted a letter from his private 
physician, E.W.H, M.D. of the Greensboro Psychiatric Clinic 
showing that he had been diagnosed with chronic PTSD and 
chronic major depression.  E.W.H. noted that the veteran 
began having nightmares in Vietnam, and that he was then 
having nightmares three times a month.  The veteran also had 
flashbacks five times a month, and only averaged three to 
four hours of sleep a night.  The veteran had intrusive 
thoughts, startled easily, was hypervigilant, and could not 
tolerate having someone behind him. He was infrequently 
social and his recent memory was severely impaired (he could 
not remember what he was told and would get lost when 
traveling).  The veteran experienced hallucinations/illusions 
such as hearing his name called, and hearing cars pull up to 
his residence two to five times per week, and seeing shadows 
moving out of the corner of his eyes once per week.  The 
veteran described feeling depressed all the time, having 
crying spells, and feeling helpless at times.  E.W.H. also 
noted that the veteran angered easily and sometimes had 
suicidal thoughts.  The physician concluded the letter by 
describing the veteran as "moderately compromised in his 
ability to sustain social relationships and also moderately 
compromised in his ability to sustain work relationships." 

The veteran was afforded a VA examination in July 2005.  The 
veteran gave a social history to include that he worked full-
time for the postal service, lived with his wife, and 
attended church, but had few friends and avoided watching 
television. The examiner noted that the veteran did not have 
loose associations or flight of ideas, bizarre motor 
movements or tics.  The veteran's mood was a bit tense and 
somewhat tearful.  His affect was appropriate, and he had no 
impairment of thought processes or communication.  The 
veteran stated that he had nightmares and intrusive thoughts 
but that he had no homicidal or suicidal ideation or intent.  
The veteran did not give a history of delusions, 
hallucinations, or ideas of suspiciousness. He was oriented 
times three.  His memory appeared to be good, and his 
insight, intellectual capacity, and judgment appeared to be 
adequate.  The examiner noted that the veteran re-experienced 
his in-service traumatic events through nightmares and 
intrusive thoughts, and he avoided thinking about the event 
and avoided things that may remind him of it.  He was less 
interested in social activities and felt distant from others.  
He had sleep disturbances, was irritable, anxious, 
hypervigilant and easily startled.  The examiner diagnosed 
the veteran with PTSD on the DSM-IV scale.  The examiner also 
noted that the veteran had a "GAF of 53 with moderate 
impairment of psychosocial functioning."  He also noted that 
the veteran was capable of managing his own financial 
affairs. 

In the appealed August 2005 rating decision, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability rating effective March 3, 2005, the date of 
receipt of the veteran's claim to reopen.  The veteran filed 
his notice of disagreement in November 2005. 

Private treatment records received in November 2005, and 
covering from April to October 2005, document the veteran's 
treatment at the Goldsboro psychiatric clinic.  The veteran's 
assessment from April 2005 included a notation that the 
veteran was occasionally suicidal, and that he had "planned 
to in the past".  The assessment showed that the veteran had 
flashbacks and would awake in a panic, but that he did not 
have true panic attacks.  It also noted that he had visual 
hallucinations of snakes, and frequently would hear his name 
called or a car drive up to the house.  During this 
assessment the veteran was rated a GAF score of 35.  The 
physician diagnosed him with Axis I PTSD.  In May 2005 the 
veteran had no current suicidal plans, still had problems 
with memory, night sweats, startling easily, intrusive 
thoughts, and lack of sleep.  The veteran was hypervigilant.  
He was rated a GAF score of 40 at this visit.  In August 2005 
it was noted that the veteran thought about suicide once in 
the last two months, he still was having 2 to 5 
hallucinations a week, but that his memory had improved 
slightly.  He was still having intrusive thoughts, and 
difficulty sleeping, but no panic attacks.  The veteran was 
rated a GAF score of 45 at this visit.  In October 2005 the 
veteran stated that he sleeps during the day, and that he 
awakens at least 2 times a day.  He was having flashbacks and 
nightmares once a month, and that he never socializes.  The 
physician noted that the veteran has sudden anger, sadness, 
and fear on a consistent basis.  At this visit the veteran 
was again rated a GAF score of 45.  During his treatment at 
the Goldsboro Clinic the veteran was started on medication by 
E.W.H.

In November 2006 the veteran was afforded another VA 
examination.  This examiner noted that the veteran worked for 
the postal service for 36 years and that he currently missed 
about "three days a month for a combination of stomach 
problems and 'nerves.'"  The veteran had proper hygiene, did 
chores around the house, lived with his wife, and went to 
church.  The veteran did not have friends, nor did he watch 
television.  The veteran has a daughter, though they are 
"not real close."  The mental status evaluation showed the 
veteran to be alert, cooperative, soft-spoken, and not quick 
to volunteer information.  He had no loosened associations, 
flight of ideas, bizarre motor movements or tics, and he had 
an appropriate affect.  The veteran's mood was tense and 
subdued.  He was noted as having nightmares and intrusive 
thoughts, but no homicidal or suicidal ideations or intent.  
The veteran did not have impairment of thought processes or 
communication.  The examiner noted that there were no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  The veteran was noted as being oriented 
times three, and having adequate memory, insight, judgment, 
and intellectual capacity.  The examiner diagnosed the 
veteran as having PTSD and depressive disorder NOS on the 
DSM-IV scale, with a current GAF of 52.  The examiner 
commented that because the veteran's PTSD and depressive 
disorder mutually aggravate one another ascribing a specific 
degree of impairment for any one would be resorting to 
speculation. 

In March 2007 the RO issued a statement of the case where the 
veteran was granted an initial evaluation of 30 percent.  The 
veteran filed his substantive appeal for this claim in April 
2007.

The above evidence shows that the veteran has occupational 
and social impairment with deficiencies in some areas such as 
work, interpersonal relationships, thinking, and mood, due to 
such symptoms as avoidance, re-experiencing 
traumatic events in nightmares and flashbacks and from 
intrusive stimuli, exaggerated startle response, 
hypervigilance, irritability, sleep disturbances, impairment 
in memory for immediate and recent events, and impairment in 
concentration and ability to focus.  While the veteran has 
maintained an effective relationship with his wife, he 
reportedly has a diminished interest in people and 
activities.  Though he occasionally missed work for 
"nerves" the veteran has been able to sustain employment at 
the same job for over 35 years.  The veteran's VA 
examinations and private treatment records do not show that 
he has had flattened affect, circumlocutory or stereotyped 
speech, or true panic attacks.  His private treatment records 
however indicate that has had suicidal thoughts in the past.  
In any event, there is sufficient evidence that shows that 
the veteran's symptoms are in the moderate range and his 
overall disability more nearly approximates the criteria 
associated with a 50 percent evaluation than a 30 percent 
evaluation.  

In so finding, the Board observes that the veteran's PTSD 
does not meet the criteria associated with a 70 percent 
evaluation, or higher.  The veteran's PTSD does not show 
occupational and social impairment with deficiencies in most 
areas.  Though the veteran had suicidal ideation according to 
his private physician records, he did not have obsessive 
rituals, illogical or irrelevant speech, or panic or 
depression that affected his ability to function 
independently.  The veteran did not have impaired impulse 
control (there is no evidence of periods of violence), 
spatial disorientation, or neglect in hygiene. He does 
require regular mental health treatment and takes psychiatric 
medication to alleviate his symptoms. The veteran does not 
meet the criteria for an evaluation of 70 percent, and 
therefore he cannot not meet the criteria for an evaluation 
of 100 percent.

The veteran's PTSD has not been shown to be manifested by 
greater than the criteria associated with the rating assigned 
under the designated diagnostic code during any portion of 
the appeal period.  Accordingly, staged ratings are not in 
order and the assigned rating is appropriate for the entire 
period of the veteran's appeal.  See Fenderson, supra.

The Board has also considered whether the veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology, and provided for a greater evaluation for 
additional or more severe symptoms; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.


ORDER

A higher initial rating of 50 percent for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


